


Exhibit 10.2

 

AMENDED AND RESTATED

DOMESTIC SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED DOMESTIC SECURITY AGREEMENT (as amended and modified
from time to time, this “Domestic Security Agreement”) dated as of December 20,
2010 is by and among the parties identified as “Grantors” on the signature
pages hereto and such other parties as may become Grantors hereunder after the
date hereof (individually a “Grantor”, and collectively the “Grantors”) and Bank
of America, N.A. as administrative agent (in such capacity, the “Administrative
Agent”) for the holders of the Secured Obligations referenced below and amends
and restates that certain Amended and Restated Domestic Security Agreement,
dated as of February 24, 2006, as amended and modified from time to time prior
to the date hereof, among the grantors from time to time party thereto and Bank
of America, N.A., as administrative agent, which amended and restated that
certain Domestic Security Agreement, dated as of August 23, 2004, as amended and
modified from time to time prior to the date hereof, among the grantors from
time to time party thereto and Bank of America, N.A., as administrative agent.

 

W I T N E S S E T H

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of December 20, 2010 (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”) among GFI Group, Inc., a Delaware corporation
(“GFI”), GFI Holdings Limited (the “Foreign Borrower”; together with GFI, the
“Borrowers”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent
and L/C Issuer, the Lenders have agreed to provide an amended and restated
credit facility to replace and refinance that certain Amended and Restated
Credit Agreement dated as of February 24, 2006, as amended and modified,
supplemented or extended from time to time prior to the date hereof, among the
Borrowers, the guarantors from time to time party thereto, the lenders from time
to time party thereto and Bank of America, N.A., as administrative agent, which
amended and restated that certain Credit Agreement dated as of August 23, 2004,
as amended and modified, supplemented or extended from time to time prior to the
date hereof, among the Borrowers, the guarantors from time to time party
thereto, the lenders from time to time party thereto and Bank of America, N.A.,
as administrative agent; and

 

WHEREAS, this Domestic Security Agreement is required under the terms of the
Credit Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Definitions.

 

(a)           Capitalized terms used and not otherwise defined herein shall have
the meanings provided in the Credit Agreement.

 

(b)           The following terms shall have the meanings assigned thereto in
the Uniform Commercial Code in effect in the State of New York on the date
hereof:  Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial
Tort Claim, Consumer Goods, Deposit Account, Document, Equipment, Farm Products,
Fixtures, General Intangible, Goods, Instrument, Inventory, Investment Property,
Letter-of-Credit Right, Manufactured Home, Proceeds, Software, Standing Timber,
Supporting Obligation and Tangible Chattel Paper.

 

(c)           As used herein, the following terms shall have the meanings set
forth below:

 

“Collateral” has the meaning provided in Section 2 hereof.

 

--------------------------------------------------------------------------------


 

“Copyright License” means any written agreement, naming any Grantor as licensor,
granting any right under any Copyright.

 

“Copyrights” means (a) all copyrights registered in the United States or any
other country in all Works, now existing or hereafter created or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Copyright Office or in any similar office or
agency of the United States, any state thereof or any other country or political
subdivision thereof, or otherwise, and (b) all renewals thereof.

 

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Grantor of any right to manufacture, use or sell any invention
covered by a Patent.

 

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

 

“Secured Obligations” means, without duplication, (i) all of the obligations of
the Loan Parties to the Lenders (including any L/C Issuer) and the
Administrative Agent, under the Credit Agreement or any other Loan Document
(including, but not limited to, any interest accruing after the commencement of
a proceeding by or against any Loan Party under any Debtor Relief Laws,
regardless of whether such interest is an allowed claim under such proceeding),
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, howsoever evidenced, created, held or
acquired, whether primary, secondary, direct, contingent, or joint and several,
as such obligations may be amended, modified, increased, extended, renewed or
replaced from time to time, (ii) all of the obligations owing by the Loan
Parties under any Swap Contract between any Loan Party and any Lender or
Affiliate of a Lender, whether now existing or hereafter arising, (iii) all of
the obligations owing by the Loan Parties under any Treasury Management
Agreement between any Loan Party and any Lender or Affiliate of a Lender,
whether now existing or hereafter arising, and (iv) all costs and expenses
incurred in connection with enforcement and collection of the obligations
described in the foregoing clauses (i), (ii) and (iii), including Attorney
Costs.

 

“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Grantor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.

 

“UCC” means the Uniform Commercial Code.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2

--------------------------------------------------------------------------------


 

2.             Grant of Security Interest in the Collateral.  To secure the
prompt payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Grantor hereby grants to the Administrative Agent, for the benefit of the
holders of the Secured Obligations, a continuing security interest in, any and
all right, title and interest of such Grantor in and to all of the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Collateral”):

 

(a)           all Accounts (excluding, for the avoidance of doubt, customer
accounts that are not accounts of such Grantor);

 

(b)           all cash and currency;

 

(c)           all Chattel Paper;

 

(d)           those Commercial Tort Claims identified on Schedule 2(d) attached
hereto;

 

(e)           all Copyrights;

 

(f)            all Copyright Licenses;

 

(g)           all Deposit Accounts;

 

(h)           all Documents;

 

(i)            all Equipment;

 

(j)            all Fixtures;

 

(k)           all General Intangibles;

 

(l)            all Goods;

 

(m)          all Instruments;

 

(n)           all Inventory;

 

(o)           all Investment Property;

 

(p)           all Letter-of-Credit Rights;

 

(q)           all Patents;

 

(r)            all Patent Licenses;

 

(s)           all Software;

 

(t)            all Supporting Obligations;

 

(u)           all Trademarks;

 

(v)           all Trademark Licenses; and

 

3

--------------------------------------------------------------------------------


 

(w)          to the extent not otherwise included, all Accessions and all
Proceeds of any and all of the foregoing.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Domestic Security Agreement shall not extend to
(i) any permit, lease, license, contract or other instrument of a Grantor if the
grant of a security interest in such permit, lease, license, contract or other
instrument (including, without limitation, any purchase agreement and any assets
subject to a purchase money security interest in respect thereof) in the manner
contemplated by this Domestic Security Agreement, under the terms thereof or
under applicable law, is prohibited and would result in the termination thereof
or give the other parties thereto the right to terminate, accelerate or
otherwise alter such Grantor’s rights, titles and interests thereunder
(including upon the giving of notice or the lapse of time or both); provided
that any such limitation on the security interests granted hereunder shall only
apply to the extent that (A) after reasonable efforts, consent from the relevant
party or parties has not been obtained and (B) any such prohibition could not be
rendered ineffective pursuant to the UCC or any other applicable law (including
Debtor Relief Laws) or principles of equity, (ii) any Capital Stock in any
Subsidiary and (iii) any Pledged Collateral (as defined in the Domestic Pledge
Agreement).

 

The Grantors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not and shall not be construed as an assignment of any Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

 

3.             Provisions Relating to Accounts.

 

(a)           Anything herein to the contrary notwithstanding, each of the
Grantors shall remain liable under each of the Accounts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise to
each such Account.  Neither the Administrative Agent nor any holder of the
Secured Obligations shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Domestic
Security Agreement or the receipt by the Administrative Agent or any holder of
the Secured Obligations of any payment relating to such Account pursuant hereto,
nor shall the Administrative Agent or any holder of the Secured Obligations be
obligated in any manner to perform any of the obligations of a Grantor under or
pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

 

(b)           At any time after the occurrence and during the continuation of an
Event of Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Grantors shall
furnish all such assistance and information as the Administrative Agent may
reasonably require in connection with such test verifications and (ii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.

 

4.             Representations and Warranties.  Each Grantor hereby represents
and warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, that so long as any of the

 

4

--------------------------------------------------------------------------------


 

Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated:

 

(a)           Legal Name.  As of the date hereof:

 

(i)            Each Grantor’s exact legal name, taxpayer identification number,
organization identification number, and state of formation are (and for the
prior five years have been) as set forth on Schedule 4(a) attached hereto.

 

(ii)           Other than as set forth on Schedule 4(a) attached hereto, no
Grantor has been party to a merger, consolidation or other change in structure
or used any tradename in the prior five years.

 

(b)           Ownership.  Each Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.

 

(c)           Security Interest/Priority.  This Domestic Security Agreement
creates a valid security interest in favor of the Administrative Agent, for the
benefit of the holders of the Secured Obligations, in the Collateral of such
Grantor and, when properly perfected by filing, shall constitute a valid
perfected security interest in such Collateral, to the extent such security
interest can be perfected by filing under the UCC, free and clear of all Liens
except for Permitted Liens.

 

(d)           Types of Collateral.  None of the Collateral consists of, or is
the Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or Standing Timber.

 

(e)           Accounts.  With respect to the Accounts of the Grantors reflected
as accounts receivable on the consolidated balance sheet of GFI and its
Subsidiaries most recently delivered to the Administrative Agent pursuant to the
Credit Agreement, (i) each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Grantor to, the account
debtor named therein, (iii) any Account of a Grantor evidenced by any Instrument
or Chattel Paper has, to the extent requested by the Administrative Agent, been
endorsed over and delivered to, or submitted to the control of, the
Administrative Agent and (iv) no surety bond was required or given in connection
with any Account of a Grantor or the contracts or purchase orders out of which
they arose.

 

(f)            Inventory.  No Inventory of a Grantor is held by any Person other
than a Grantor pursuant to consignment, sale or return, sale on approval or
similar arrangement.

 

(g)           Copyrights, Patents and Trademarks.

 

(i)            Schedule 6.17 to the Credit Agreement includes all Copyrights,
Patents, Trademarks and material Copyright Licenses, Patent Licenses and
Trademark Licenses owned by any Grantor in its own name, or to which any Grantor
is a party, as of the date hereof.

 

(ii)           To each Grantor’s knowledge, each material Copyright, Patent and
Trademark of such Grantor is valid, subsisting, unexpired, enforceable and has
not been abandoned.

 

5

--------------------------------------------------------------------------------


 

(iii)          Except as set forth in Schedule 6.17 to the Credit Agreement,
none of the material Copyrights, Patents and Trademarks of any Grantor is the
subject of any licensing or franchise agreement, as of the date hereof.

 

(iv)          To each Grantor’s knowledge, no holding, decision or judgment has
been rendered by any Governmental Authority that would limit, cancel or question
the validity of any material Copyright, Patent or Trademark of any Grantor.

 

(v)           No action or proceeding is pending seeking to limit, cancel or
question the validity of any material Copyright, Patent or Trademark of any
Grantor, or that could be expected to have a material adverse effect on the
value of any material Copyright, Patent or Trademark of any Grantor.

 

(vi)          All applications pertaining to the material Copyrights, Patents
and Trademarks of each Grantor have been duly and properly filed, and all
registrations or letters pertaining to such Copyrights, Patents and Trademarks
have been duly and properly filed and issued, and all of such Copyrights,
Patents and Trademarks are valid and enforceable.

 

(vii)         No Grantor has made any assignment or agreement in conflict with
the security interest in the Copyrights, Patents or Trademarks of any Grantor
hereunder.

 

(h)           Commercial Tort Claims.  Such Grantor has no commercial tort
claims other than (i) those listed on Schedule 2(d), or (ii) as to which the
actions required by Section 5(k) have been taken.

 

5.             Covenants.  Each Grantor covenants that, so long as any of the
Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated, such Grantor shall:

 

(a)           Other Liens.  Defend the Collateral against the claims and demands
of all other parties claiming an interest therein other than Permitted Liens.

 

(b)           Instruments/Tangible Chattel Paper/Documents.  If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any Instrument or Tangible Chattel Paper, or if any property
constituting Collateral shall be stored or shipped subject to a Document,
(i) ensure that such Instrument, Tangible Chattel Paper or Document is either in
the possession of such Grantor at all times or, if requested by the
Administrative Agent, is immediately delivered to the Administrative Agent, duly
endorsed in a manner reasonably satisfactory to the Administrative Agent and
(ii) ensure that any Collateral consisting of an Instrument or Tangible Chattel
Paper is marked with a legend acceptable to the Administrative Agent indicating
the Administrative Agent’s security interest in such Instrument or Tangible
Chattel Paper.

 

(c)           Change in Structure, Location or Type.  Not, without providing ten
days prior written notice to the Administrative Agent (i) change its name or
state of formation, (ii) be party to a merger, consolidation or other change in
structure or (iii) use any tradename other than as set forth on Schedule
4(a) attached hereto.

 

(d)           Perfection of Security Interest.  Execute and deliver to the
Administrative Agent such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as the Administrative Agent may reasonably request) and do all such
other things as the Administrative Agent may reasonably deem necessary,

 

6

--------------------------------------------------------------------------------


 

appropriate or convenient (i) to assure to the Administrative Agent the
effectiveness, perfection and priority of its security interests hereunder,
including (A) such instruments as the Administrative Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, (B) with regard to Copyrights
registered in the United States, a Notice of Grant of Security Interest in
Copyrights for filing with the United States Copyright Office in the form of
Exhibit 5(d)(i) attached hereto, (C) with regard to Patents registered in the
United States, a Notice of Grant of Security Interest in Patents for filing with
the United States Patent and Trademark Office in the form of
Exhibit 5(d)(ii) attached hereto and (D) with regard to Trademarks registered
with the United States Patent and Trademark Office and all applications for
Trademarks filed with the United States Patent and Trademark Office, a Notice of
Grant of Security Interest in Trademarks for filing with the United States
Patent and Trademark Office in the form of Exhibit 5(d)(iii) attached hereto,
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder.  To that end, each Grantor authorizes the Administrative Agent to
file one or more financing statements (with collateral descriptions broader,
including without limitation “all assets” and/or “all personal property”
collateral descriptions, and/or less specific than the description of the
Collateral contained herein) disclosing the Administrative Agent’s security
interest in any or all of the Collateral of such Grantor without such Grantor’s
signature thereon (provided that no such description shall be deemed to modify
the description of Collateral in Section 2), and further each Grantor also
hereby irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other Person whom the Administrative Agent may designate, as such
Grantor’s attorney-in-fact with full power and for the limited purpose to sign
in the name of such Grantor any such financing statements (including renewal
statements), amendments and supplements, notices or any similar documents that
in the Administrative Agent’s sole discretion would be necessary, appropriate or
convenient in order to perfect and maintain perfection of the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable so long as the Secured Obligations remain unpaid and until
the commitments relating thereto shall have been terminated.  Each Grantor
hereby agrees that a carbon, photographic or other reproduction of this Domestic
Security Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Grantor wherever the Administrative Agent may in its sole discretion desire to
file the same.  In the event for any reason the law of any jurisdiction other
than New York becomes or is applicable to the Collateral of any Grantor or any
part thereof, or to any of the Secured Obligations, such Grantor agrees to
execute and deliver all such instruments and to do all such other things as the
Administrative Agent in its sole discretion reasonably deems necessary,
appropriate or convenient to preserve, protect and enforce the security
interests of the Administrative Agent under the law of such other jurisdiction
(and, if a Grantor shall fail to do so promptly upon the request of the
Administrative Agent, then the Administrative Agent may execute any and all such
requested documents on behalf of such Grantor pursuant to the power of attorney
granted hereinabove).  If any Collateral is in the possession or control of a
Grantor’s agents and the Administrative Agent so requests, such Grantor agrees
to notify such agents in writing of the Administrative Agent’s security interest
therein and, upon the Administrative Agent’s request, instruct them to hold all
such Collateral for the account of the holders of the Secured Obligations,
subject to the Administrative Agent’s instructions.  Each Grantor agrees to mark
its books and records to reflect the security interest of the Administrative
Agent in the Collateral.

 

(e)           Control.  Execute and deliver all agreements, assignments,
instruments or other documents as the Administrative Agent shall reasonably
request for the purpose of obtaining and maintaining control within the meaning
of the UCC with respect to any Collateral consisting of Deposit
Accounts, Investment Property, Letter-of-Credit Rights and Electronic Chattel
Paper.

 

7

--------------------------------------------------------------------------------


 

(f)            Collateral held by Warehouseman, Bailee, etc.  If any Collateral
is at any time in the possession or control of a warehouseman, bailee, agent or
processor of such Grantor, (i) notify the Administrative Agent of such
possession or control, (ii) notify such Person of the Administrative Agent’s
security interest in such Collateral, (iii) instruct such Person to hold all
such Collateral for the Administrative Agent’s account and subject to the
Administrative Agent’s instructions and (iv) use commercially reasonable efforts
to obtain an acknowledgment from such Person that it is holding such Collateral
for the benefit of the Administrative Agent.

 

(g)           Treatment of Accounts.  Not grant or extend the time for payment
of any Account, or compromise or settle any Account for less than the full
amount thereof, or release any Person or property, in whole or in part, from
payment thereof, or allow any credit or discount thereon, in each case other
than as normal and customary in the ordinary course of a Grantor’s business or
as required by law.

 

(h)           Covenants Relating to Copyrights.

 

(i)            Not do any act or knowingly omit to do any act whereby any
material Copyright may become invalidated and (A) not do any act, or knowingly
omit to do any act, whereby any material Copyright may become injected into the
public domain; (B) notify the Administrative Agent immediately if it knows that
any material Copyright may become injected into the public domain or of any
materially adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding a Grantor’s
ownership of any such material Copyright or its validity; (C) take all necessary
steps as it shall deem appropriate under the circumstances, to maintain and
pursue each application (and to obtain the relevant registration) of each
material Copyright owned by a Grantor and to maintain each registration of each
material Copyright owned by a Grantor including, without limitation, filing of
applications for renewal where necessary; and (D) promptly notify the
Administrative Agent of any infringement of any material Copyright of a Grantor
of which it becomes aware and take such actions as it shall reasonably deem
appropriate under the circumstances to protect such Copyright, including, where
appropriate, the bringing of suit for infringement, seeking injunctive relief
and seeking to recover any and all damages for such infringement.

 

(ii)           Not make any assignment or agreement in conflict with the
security interest in the Copyrights of each Grantor hereunder (other than in
connection with a Permitted Lien or as otherwise provided in the Credit
Agreement).

 

(i)            Covenants Relating to Patents and Trademarks.

 

(i)            (A) Continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (B) maintain as in
the past the quality of products and services offered under such Trademark,
(C) employ such Trademark with the appropriate notice of registration, if
applicable, (D) not adopt or use any mark that is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent, for the
ratable benefit of the holders of the Secured Obligations, shall obtain a
perfected security interest in such mark pursuant to this Domestic Security
Agreement, and (E) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby any such Trademark may become
invalidated.

 

8

--------------------------------------------------------------------------------


 

(ii)           Not do any act, or omit to do any act, whereby any material
Patent may become abandoned or dedicated.

 

(iii)          Notify the Administrative Agent and the holders of the Secured
Obligations immediately if it knows that any application or registration
relating to any material Patent or Trademark may become abandoned or dedicated,
or of any materially adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office or any court or
tribunal in any country) regarding a Grantor’s ownership of any material Patent
or Trademark or its right to register the same or to keep and maintain the same.

 

(iv)          Whenever a Grantor, either by itself or through an agent,
employee, licensee or designee, shall file an application for the registration
of any Patent or Trademark with the United States Patent and Trademark Office or
any similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Administrative Agent
within five Business Days after the last day of the fiscal quarter in which such
filing occurs.  Upon request of the Administrative Agent, a Grantor shall
execute and deliver any and all agreements, instruments, documents and papers as
the Administrative Agent may reasonably request to evidence the security
interest of the Administrative Agent and the holders of the Secured Obligations
in any material Patent or Trademark and the goodwill and general intangibles of
a Grantor relating thereto or represented thereby.

 

(v)           Take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each material Patent
and Trademark, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.

 

(vi)          Promptly notify the Administrative Agent and the holders of the
Secured Obligations after it learns that any material Patent or Trademark
included in the Collateral is infringed, misappropriated or diluted by a third
party and promptly sue for infringement, misappropriation or dilution, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution, or to take such other actions as it
shall reasonably deem appropriate under the circumstances to protect such Patent
or Trademark.

 

(vii)         Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Grantor hereunder (other than in
connection with a Permitted Lien or as otherwise provided in the Credit
Agreement).

 

(j)            Insurance.  Insure, repair and replace the Collateral of such
Grantor as set forth in (and to the extent required by) the Credit Agreement. 
All insurance proceeds shall be subject to the security interest of the
Administrative Agent hereunder.

 

(k)           Commercial Tort Claims.

 

(i)            Promptly notify the Administrative Agent in writing of the
initiation of any Commercial Tort Claim before any Governmental Authority by or
in favor of such Grantor

 

9

--------------------------------------------------------------------------------


 

or any of its Subsidiaries reasonably expected by GFI to result in an award in
excess of $1,000,000.

 

(ii)           Execute and deliver such statements, documents and notices and do
and cause to be done all such things as the Administrative Agent may reasonably
deem necessary, appropriate or convenient, or as are required by law, to create,
perfect and maintain the Administrative Agent’s security interest in any
Commercial Tort Claim.

 

6.             Advances by Administrative Agent.  On failure of any Grantor to
perform any of the covenants and agreements contained herein, the Administrative
Agent may, at its sole option and in its sole discretion, upon notice to the
Grantors, perform the same and in so doing may expend such sums as the
Administrative Agent may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien
(other than a Permitted Lien), expenditures made in defending against any
adverse claim and all other expenditures that the Administrative Agent may make
for the protection of the security hereof or that may be compelled to make by
operation of law.  All such sums and amounts so expended shall be repayable by
the Grantors on a joint and several basis (subject to Section 23 hereof)
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate.  No such performance of any covenant
or agreement by the Administrative Agent on behalf of any Grantor, and no such
advance or expenditure therefor, shall relieve the Grantors of any default under
the terms of this Domestic Security Agreement, the other Loan Documents or any
other documents relating to the Secured Obligations.  The Administrative Agent
may make any payment hereby authorized in accordance with any bill, statement or
estimate procured from the appropriate public office or holder of the claim to
be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by a Grantor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.

 

7.             Remedies.

 

(a)           General Remedies.  Upon the occurrence of an Event of Default and
during the continuation thereof, the Administrative Agent shall have, in
addition to the rights and remedies provided herein, in the Loan Documents, in
any other documents relating to the Secured Obligations, or by law (including,
without limitation, levy of attachment and garnishment), the rights and remedies
of a secured party under the UCC of the jurisdiction applicable to the affected
Collateral and, further, the Administrative Agent may, with or without judicial
process or the aid and assistance of others, (i) enter on any premises on which
any of the Collateral may be located and, without resistance or interference by
the Grantors, take possession of the Collateral, (ii)  dispose of any Collateral
on any such premises, (iii) require the Grantors to assemble and make available
to the Administrative Agent at the expense of the Grantors any Collateral at any
place and time designated by the Administrative Agent that is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Grantors hereby waives to the fullest extent permitted
by law, at any place and time or times, sell and deliver any or all Collateral
held by or for it at public or private sale, by one or more contracts, in one or
more parcels, for cash, upon credit or otherwise, at such prices and upon such
terms as the Administrative Agent deems advisable, in its sole discretion
(subject to any and all mandatory legal requirements).  Each of the Grantors
acknowledges that any private sale referenced above may be at prices and on
terms less favorable to the seller than the prices and terms that might have
been obtained at a public sale and agrees that such private sale shall be deemed
to have been made in a commercially reasonable manner.  Neither the
Administrative Agent’s compliance with applicable law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale.  In addition to all other sums due

 

10

--------------------------------------------------------------------------------

 

the Administrative Agent and the holders of the Secured Obligations with respect
to the Secured Obligations, the Grantors shall pay the Administrative Agent and
each of the holders of the Secured Obligations all reasonable documented costs
and expenses incurred by the Administrative Agent or any such holder of the
Secured Obligations, including Attorney Costs and court costs, in obtaining or
liquidating the Collateral, in enforcing payment of the Secured Obligations, or
in the prosecution or defense of any action or proceeding by or against the
Administrative Agent or the holders of the Secured Obligations or the Grantors
concerning any matter arising out of or connected with this Domestic Security
Agreement, any Collateral or the Secured Obligations, including, without
limitation, any of the foregoing arising in, arising under or related to a case
under the Debtor Relief Laws.  To the extent the rights of notice cannot be
legally waived hereunder, each Grantor agrees that any requirement of reasonable
notice shall be met if such notice is personally served on or mailed, postage
prepaid, to GFI in accordance with the notice provisions of Section 11.02 of the
Credit Agreement at least ten Business Days before the time of sale or other
event giving rise to the requirement of such notice.  The Administrative Agent
shall not be obligated to make any sale or other disposition of the Collateral
regardless of notice having been given.  To the extent permitted by law, any
holder of the Secured Obligations may be a purchaser at any such sale.  To the
extent permitted by applicable law, each of the Grantors hereby waives all of
its rights of redemption with respect to any such sale.  Subject to the
provisions of applicable law, the Administrative Agent and the holders of the
Secured Obligations may postpone or cause the postponement of the sale of all or
any portion of the Collateral by announcement at the time and place of such
sale, and such sale may, without further notice, to the extent permitted by law,
be made at the time and place to which the sale was postponed, or the
Administrative Agent may further postpone such sale by announcement made at such
time and place.

 

(b)           Remedies relating to Accounts.  Upon the occurrence of an Event of
Default and during the continuation thereof, whether or not the Administrative
Agent has exercised any or all of its rights and remedies hereunder, (i) each
Grantor will promptly upon request of the Administrative Agent instruct all
account debtors to remit all payments in respect of Accounts to a mailing
location selected by the Administrative Agent and (ii) the Administrative Agent
shall have the right to enforce any Grantor’s rights against its customers and
account debtors, and the Administrative Agent or its designee may notify any
Grantor’s customers and account debtors that the Accounts of such Grantor have
been assigned to the Administrative Agent or of the Administrative Agent’s
security interest therein, and may (either in its own name or in the name of a
Grantor or both) demand, collect (including without limitation by way of a
lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the holders of the Secured Obligations in the Accounts. 
Each Grantor acknowledges and agrees that the Proceeds of its Accounts remitted
to or on behalf of the Administrative Agent in accordance with the provisions
hereof shall be solely for the Administrative Agent’s own convenience and that
such Grantor shall not have any right, title or interest in such Accounts or in
any such other amounts except as expressly provided herein.  The Administrative
Agent and the holders of the Secured Obligations shall have no liability or
responsibility to any Grantor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance.  Each Grantor hereby agrees to
indemnify the Administrative Agent and the holders of the Secured Obligations
from and against all liabilities, damages, losses, actions, claims, judgments,
costs, expenses, charges and Attorney Costs suffered or incurred by the
Administrative Agent or the holders of the Secured Obligations (each, an
“Indemnified Party”) because of the maintenance of the foregoing arrangements
except as relating to or arising out of the gross negligence or willful
misconduct of an Indemnified Party or its partners, officers, employees or
agents.  In the case of any investigation, litigation or other proceeding, the
foregoing indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by a Grantor, its directors, shareholders or
creditors or an Indemnified Party or any other Person or any other Indemnified
Party is otherwise a party thereto.

 

11

--------------------------------------------------------------------------------


 

(c)           Access.  In addition to the rights and remedies hereunder, upon
the occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise.  In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

 

(d)           Nonexclusive Nature of Remedies.  Failure by the Administrative
Agent or the holders of the Secured Obligations to exercise any right, remedy or
option under this Domestic Security Agreement, any other Loan Document, any
other documents relating to the Secured Obligations, or as provided by law, or
any delay by the Administrative Agent or the holders of the Secured Obligations
in exercising the same, shall not operate as a waiver of any such right, remedy
or option.  No waiver hereunder shall be effective unless it is in writing,
signed by the party against whom such waiver is sought to be enforced and then
only to the extent specifically stated, which in the case of the Administrative
Agent or the holders of the Secured Obligations shall only be granted as
provided herein.  To the extent permitted by law, neither the Administrative
Agent, the holders of the Secured Obligations, nor any party acting as attorney
for the Administrative Agent or the holders of the Secured Obligations, shall be
liable hereunder for any acts or omissions or for any error of judgment or
mistake of fact or law other than their gross negligence or willful misconduct
hereunder.  The rights and remedies of the Administrative Agent and the holders
of the Secured Obligations under this Domestic Security Agreement shall be
cumulative and not exclusive of any other right or remedy that the
Administrative Agent or the holders of the Secured Obligations may have.

 

(e)           Retention of Collateral.  To the extent permitted under applicable
law, in addition to the rights and remedies hereunder, upon the occurrence and
during the continuation of an Event of Default, the Administrative Agent may,
after providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations.  Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Collateral in satisfaction of any
Secured Obligations for any reason.

 

(f)            Deficiency.  In the event that the proceeds of any sale,
collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the holders of the Secured Obligations are legally
entitled, the Grantors shall be jointly and severally liable for the deficiency
(subject to Section 23 hereof), together with interest thereon at the Default
Rate, together with the costs of collection and Attorney Costs.  Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to the Grantors or to whomsoever a court of competent
jurisdiction shall determine to be entitled thereto.

 

8.             Rights of the Administrative Agent.

 

(a)           Power of Attorney.  In addition to other powers of attorney
contained herein, each Grantor hereby designates and appoints the Administrative
Agent, on behalf of the holders of the Secured Obligations, and each of its
designees or agents, as attorney-in-fact of such Grantor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:

 

(i)            to demand, collect, settle, compromise and adjust, and give
discharges and releases concerning the Collateral, all as the Administrative
Agent may reasonably deem appropriate;

 

12

--------------------------------------------------------------------------------


 

(ii)           to commence and prosecute any actions at any court for the
purposes of collecting any of the Collateral and enforcing any other right in
respect thereof;

 

(iii)          to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Administrative Agent
may reasonably deem appropriate;

 

(iv)          to receive, open and dispose of mail addressed to a Grantor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral on behalf of and
in the name of such Grantor, or securing, or relating to such Collateral;

 

(v)           to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;

 

(vi)          to direct any parties liable for any payment in connection with
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Administrative Agent or as the Administrative
Agent shall direct;

 

(vii)         to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral;

 

(viii)        to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services that have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;

 

(ix)           to adjust and settle claims under any insurance policy relating
thereto;

 

(x)            to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Domestic
Security Agreement and in order to fully consummate all of the transactions
contemplated therein;

 

(xi)           to institute any foreclosure proceedings that the Administrative
Agent may reasonably deem appropriate; and

 

(xii)          to do and perform all such other acts and things as the
Administrative Agent may reasonably deem appropriate in connection with the
Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated.  The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Domestic
Security Agreement, and shall not be liable for any failure to do so or any
delay in doing so.  The Administrative Agent shall not be liable for any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions

 

13

--------------------------------------------------------------------------------


 

resulting from its gross negligence or willful misconduct.  This power of
attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Collateral.

 

(b)           The Administrative Agent’s Duty of Care.  Other than the exercise
of reasonable care to assure the safe custody of the Collateral while being held
by the Administrative Agent hereunder, the Administrative Agent shall have no
duty or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors.  The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, which shall be
no less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral.  In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no obligation to clean, repair or otherwise prepare the
Collateral for sale.

 

9.             Rights of Required Lenders.  All rights of the Administrative
Agent hereunder, if not exercised by the Administrative Agent, may be exercised
by the Required Lenders.  If such rights are so exercised by the Required
Lenders, then the Required Lenders shall have all of the rights, privileges and
indemnities afforded the Administrative Agent in the exercise of such rights.

 

10.           Application of Proceeds.  Upon the occurrence and during the
continuation of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any of the holders of the Secured Obligations in cash or
its equivalent, will be applied in reduction of the Secured Obligations in the
order set forth in the Credit Agreement or other document relating to the
Secured Obligations, and each Grantor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Administrative Agent shall have the continuing and exclusive right to apply and
reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon any of its books
and records.

 

11.           Continuing Agreement.

 

(a)           This Domestic Security Agreement shall be a continuing agreement
in every respect and shall remain in full force and effect so long as any of the
Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated (other than any obligations with respect
to the indemnities set forth in the Loan Documents).  Upon such payment and
termination, this Domestic Security Agreement and the liens and security
interests of the Administrative Agent hereunder shall be automatically
terminated and the Administrative Agent shall, upon the request and at the
expense of the Grantors, execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Grantors evidencing such
termination.  Notwithstanding the foregoing, all releases and indemnities
provided hereunder shall survive termination of this Domestic Security
Agreement.

 

(b)           This Domestic Security Agreement shall continue to be effective or
be automatically reinstated, as the case may be, if at any time payment, in
whole or in part, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any holder of
the Secured Obligations as a preference, fraudulent conveyance or otherwise
under any bankruptcy, insolvency or similar law, all as though such payment had
not been made; provided that in the event payment of all or any part of the
Secured Obligations is rescinded or must be restored or returned, all reasonable
costs and expenses (including Attorney Costs) incurred by the Administrative
Agent or any holder of the Secured

 

14

--------------------------------------------------------------------------------


 

Obligations in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Secured Obligations.

 

12.           Amendments and Waivers.  This Domestic Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement.

 

13.           Successors in Interest.  This Domestic Security Agreement shall
create a continuing security interest in the Collateral and shall be binding
upon each Grantor, its successors and assigns, and shall inure, together with
the rights and remedies of the Administrative Agent and the holders of the
Secured Obligations hereunder, to the benefit of the Administrative Agent and
the holders of the Secured Obligations and their successors and permitted
assigns; provided, however, none of the Grantors may assign its rights or
delegate its duties hereunder without the prior written consent of the requisite
Lenders under the Credit Agreement.  To the fullest extent permitted by law,
each Grantor hereby releases the Administrative Agent and each holder of the
Secured Obligations, their respective successors and assigns and their
respective officers, attorneys, employees and agents, from any liability for any
act or omission or any error of judgment or mistake of fact or of law relating
to this Domestic Security Agreement or the Collateral, except for any liability
arising from the gross negligence or willful misconduct of the Administrative
Agent or such holder, or their respective officers, attorneys, employees or
agents.

 

14.           Notices.  All notices required or permitted to be given under this
Domestic Security Agreement shall be given as provided in Section 11.02 of the
Credit Agreement.

 

15.           Counterparts.  This Domestic Security Agreement may be executed in
any number of counterparts, each of which where so executed and delivered shall
be an original, but all of which shall constitute one and the same instrument. 
It shall not be necessary in making proof of this Domestic Security Agreement to
produce or account for more than one such counterpart.

 

16.           Headings.  The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Domestic Security Agreement.

 

17.           Governing Law; Submission to Jurisdiction; Venue.

 

(a)           THIS DOMESTIC SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS DOMESTIC
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
DOMESTIC SECURITY AGREEMENT, EACH GRANTOR AND THE ADMINISTRATIVE AGENT, ON
BEHALF OF ITSELF AND EACH LENDER, CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GRANTOR AND
THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND EACH LENDER, IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY

 

15

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS DOMESTIC SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH
GRANTOR AND THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND EACH LENDER,
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

18.           Waiver of Right to Trial by Jury.

 

EACH PARTY TO THIS DOMESTIC SECURITY AGREEMENT HEREBY EXPRESSLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS DOMESTIC SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS DOMESTIC SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS DOMESTIC
SECURITY AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
DOMESTIC SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

19.           Severability.  If any provision of this Domestic Security
Agreement is determined to be illegal, invalid or unenforceable, such provision
shall be fully severable and the remaining provisions shall remain in full force
and effect and shall be construed without giving effect to the illegal, invalid
or unenforceable provisions.

 

20.           Entirety.  This Domestic Security Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Loan Documents, any other documents
relating to the Secured Obligations, or the transactions contemplated herein and
therein.

 

21.           Survival.  All representations and warranties of the Grantors
hereunder shall survive the execution and delivery of this Domestic Security
Agreement, the other Loan Documents and the other documents relating to the
Secured Obligations, the delivery of the Notes and the extension of credit
thereunder or in connection therewith.

 

22.           Other Security.  To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by a Grantor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement

 

16

--------------------------------------------------------------------------------


 

upon the occurrence of any Event of Default, and the Administrative Agent shall
have the right, in its sole discretion, to determine which rights, security,
liens, security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the holders of the Secured Obligations
under this Domestic Security Agreement, under any of the other Loan Documents or
under any other document relating to the Secured Obligations.

 

23.           Joint and Several Obligations of Grantors.

 

(a)           Subject to subsection (c) of this Section 23, each of the Grantors
is accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the holders of the Secured
Obligations, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.

 

(b)           Subject to subsection (c) of this Section 23, each of the Grantors
jointly and severally hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Domestic Security Agreement, the other Loan
Documents and any other documents relating to the Secured Obligations, it being
the intention of the parties hereto that all the Secured Obligations shall be
the joint and several obligations of each of the Grantors without preferences or
distinction among them.

 

(c)           Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents or in any other documents relating to the
Secured Obligations, the obligations of each Grantor under the Credit Agreement,
the other Loan Documents and the other documents relating to the Secured
Obligations shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provisions of any applicable
state law.

 

[Signature Pages Follow]

 

17

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Domestic Security
Agreement to be duly executed and delivered as of the date first above written.

 

GRANTORS:

GFI GROUP INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

GFI GROUP LLC,

 

a New York limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

GFINET INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

GFI BROKERS LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

INTERACTIVE VENTURES LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FENICS SOFTWARE INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

AMEREX BROKERS LLC.,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written.

 

Bank of America, N.A., as Administrative Agent

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 5(d)(i)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

COPYRIGHTS

 

United States Copyright Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Domestic Security
Agreement dated as of December 20, 2010 (as the same may be amended, modified,
extended or restated from time to time, the “Domestic Security Agreement”) by
and among the Grantors from time to time party thereto (each an “Grantor” and
collectively, the “Grantors”) and Bank of America, N.A., as Administrative Agent
(the “Administrative Agent”) for the holders of the Secured Obligations
referenced therein, the undersigned Grantor has granted a continuing security
interest in and continuing lien upon, the copyrights and copyright applications
shown on Schedule 1 attached hereto to the Administrative Agent for the ratable
benefit of the holders of the Secured Obligations.

 

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the copyrights and copyright applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Domestic Security Agreement and (ii) is not to be construed as an assignment of
any copyright or copyright application.

 

 

Very truly yours,

 

 

 

 

 

[Grantor]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Acknowledged and Accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 5(d)(ii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

PATENTS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Domestic Security
Agreement dated as of December 20, 2010 (as the same may be amended, modified,
extended or restated from time to time, the “Domestic Security Agreement”) by
and among the Grantors from time to time party thereto (each an “Grantor” and
collectively, the “Grantors”) and Bank of America, N.A., as Administrative Agent
(the “Administrative Agent”) for the holders of the Secured Obligations
referenced therein, the undersigned Grantor has granted a continuing security
interest in and continuing lien upon, the patents and patent applications set
forth on Schedule 1 attached hereto to the Administrative Agent for the ratable
benefit of the holders of the Secured Obligations.

 

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the patents and patent applications set forth on Schedule 1 attached
hereto (i) may only be terminated in accordance with the terms of the Domestic
Security Agreement and (ii) is not to be construed as an assignment of any
patent or patent application.

 

 

Very truly yours,

 

 

 

 

 

[Grantor]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Acknowledged and Accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 5(d)(iii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

TRADEMARKS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Domestic Security
Agreement dated as of December 20, 2010 (as the same may be amended, modified,
extended or restated from time to time, the “Domestic Security Agreement”) by
and among the Grantors from time to time party thereto (each an “Grantor” and
collectively, the “Grantors”) and Bank of America, N.A., as Administrative Agent
(the “Administrative Agent”) for the holders of the Secured Obligations
referenced therein, the undersigned Grantor has granted a continuing security
interest in and continuing lien upon, the trademarks and trademark applications
set forth on Schedule 1 attached hereto to the Administrative Agent for the
ratable benefit of the holders of the Secured Obligations.

 

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the trademarks and trademark applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Domestic Security Agreement and (ii) is not to be construed as an assignment of
any trademark or trademark application.

 

 

Very truly yours,

 

 

 

 

 

[Grantor]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Acknowledged and Accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------
